        Case 3:18-cv-00437-HZ         Document 217          Filed 09/16/21   Page 1 of 3




TODD KIM, Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHAEL R. EITEL, Senior Trial Attorney
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

Attorneys for Federal Defendants

                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


NORTHWEST ENVIRONMENTAL                              Case No.: 3:18-cv-00437-HZ
DEFENSE CENTER, et al.,
                                                      FEDERAL DEFENDANTS’ NOTICE OF
       Plaintiffs,                                    ERRATA

                v.

U.S. ARMY CORPS OF ENGINEERS, et al.,

       Defendants,

and

CITY OF SALEM and MARION COUNTY,

       Defendant-Intervenors.


       Federal Defendants hereby submit this notice of errata regarding their Response to the Expert

Panel’s Submission for Injunction Action 10(a) (ECF 215). In the second paragraph of Section I,

Federal Defendants mistakenly stated that to convert acre feet to cubic feet per second, the volume



Federal Defendants’ Notice of Errata - 1
         Case 3:18-cv-00437-HZ          Document 217         Filed 09/16/21     Page 2 of 3




of water in acre feet is divided by 1.94. The correct equation is to divide the volume of water by 1.98.

Federal Defendants have made that correction and updated all of the remaining calculations in the

second paragraph that relied on the incorrect equation. A complete and corrected copy of Federal

Defendants’ Response will be filed on ECF separately (as the brief must be filed under seal).


Dated: September 16, 2021
                                        Respectfully submitted,

                                        TODD KIM, Assistant Attorney General
                                        SETH M. BARSKY, Chief
                                        S. JAY GOVINDAN, Assistant Chief

                                        /s/ Kaitlyn Poirier
                                        KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                        U.S. Department of Justice
                                        Environment & Natural Resources Division
                                        Wildlife & Marine Resources Section
                                        Ben Franklin Station, P.O. Box 7611
                                        Washington, D.C. 20044-7611
                                        Telephone: (202) 307-6623
                                        Facsimile: (202) 305-0275
                                        Email: kaitlyn.poirier@usdoj.gov

                                        Attorneys for Federal Defendants




Federal Defendants’ Notice of Errata - 2
         Case 3:18-cv-00437-HZ         Document 217       Filed 09/16/21     Page 3 of 3




                                 CERTIFICATE OF SERVICE
       I hereby certify that on September 16, 2021, a true and correct copy of the above document

was electronically filed with the Clerk of Court using CM/ECF. Copies of the document will be served

upon interested counsel via the Notices of Electronic Filing that are generated by CM/ECF.

                                      /s/ Kaitlyn Poirier
                                      KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Wildlife & Marine Resources Section
                                      Ben Franklin Station, P.O. Box 7611
                                      Washington, D.C. 20044-7611
                                      Telephone: (202) 307-6623
                                      Facsimile: (202) 305-0275
                                      Email: kaitlyn.poirier@usdoj.gov

                                      Attorney for Federal Defendants




Federal Defendants’ Notice of Errata - 3
